Exhibit 10(iii)A(57)



AMENDMENT No. 5
TO
ACUITY BRANDS, INC
AMENDED AND RESTATED SEVERANCE AGREEMENT




THIS AMENDMENT made and entered into as of the 26th day of October, 2015, by and
between ACUITY BRANDS, INC. (the “Company”) and MARK A. BLACK (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of November 19, 2008 (“Severance Agreement”), and amended as of October 28,
2009, March 30, 2010, March 28, 2014, and October 27, 2014, providing for the
payment of certain compensation and benefits to Executive if Executive’s
employment is terminated under certain circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:




Section 4.2 is hereby amended by deleting “90%” from clause (i) and substituting
“100%” in lieu thereof.


This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.


COMPANY


EXECUTIVE                     ACUITY BRANDS, INC.






______________________________        By: ______________________________
MARK A. BLACK                     Vernon J. Nagel
Chairman, President and CEO



  